Citation Nr: 1718643	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  13-09 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

2.  Entitlement to compensable initial rating for bilateral hearing loss.

3.  Entitlement to a rating in excess of 20 percent for type II diabetes mellitus with erectile dysfunction.

4.  Entitlement to a rating in excess of 20 percent for mild sensory peripheral neuropathy in the right upper extremity.

5.  Entitlement to a rating in excess of 20 percent for mild sensory peripheral neuropathy in the left upper extremity.

6.  Entitlement to a rating in excess of 10 percent for mild sensory peripheral neuropathy in the right lower extremity.

7.  Entitlement to a rating in excess of 10 percent for mild sensory peripheral neuropathy in the left lower extremity.

8.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a skin disorder, to include as due to herbicide exposure, and if so, whether service connection is warranted.
 
9.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral eye disorder, and if so, whether service connection is warranted.

10.  Entitlement to total benefits based on individual unemployability (TDIU)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2011 and June 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

In a February 2015 rating decision, an increased rating of 20 percent was assigned to the right and left upper extremity disabilities, effective September 13, 2013, the date of claim.  However, as this rating is still less than the maximum benefit available, the appeal of those issues is still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The eye disorder claim certified to the Board as an original claim of entitlement to service connection for poor vision.  However, as this aspect of an eye disorder was contemplated in the June 2006 rating decision, this change how the Veteran has characterized the claim does not render the claim an original claim for service connection.  See Ephraim v. Brown, 82 F.3d 399, 401 (Fed. Cir. 1996) (holding that a newly diagnosed disorder, whether or not medically related to a previously diagnosed disorder, cannot be the same claim when it has not been previously considered; see also Boggs v. Peake, 520 F.3d 1330 (2008).  Therefore, new and material evidence must be received to reopen the claim prior to consideration of the issue on the merits.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   

The issues of entitlement to increased ratings for type II diabetes mellitus with erectile dysfunction and peripheral neuropathy of the bilateral upper and lower extremities, entitlement to service connection for skin and eye disorders, and entitlement to TDIU are addressed in the REMAND that follows the below ORDER.


FINDINGS OF FACT

1.  The Veteran's service-connected tinnitus is assigned a 10 percent rating, which is the maximum rating authorized by law.

2.  Bilateral hearing loss is manifested by pure tone thresholds no greater than 39 decibels in the right ear and 44 decibels in the left ear and speech recognition no worse than 92 percent in the right ear and 92 percent in the left ear.

3.  A June 2006 rating decision denied the claims of entitlement to service connection for an eye disorder and a skin disorder, and no new and material evidence was received within one year of the denial. 

4.  A May 2011 rating decision denied the claim to reopen the claim of entitlement to service connection for an eye disorder, and no new and material evidence was received within one year of the denial. 

5.  The evidence added to the record after the expiration of the appeal period following the June 2006 and May 2011 rating decisions includes evidence that is not cumulative or redundant of the evidence previously of record and that relates to unestablished facts necessary to substantiate the claims of entitlement to service connection for a skin disorder and an eye disorder.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a rating in excess of 10 percent for tinnitus.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2016); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

2.  The criteria for a compensable initial rating for bilateral hearing loss have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100, and Tables VI, VII (2016).

3.  Subsequent to the final June 2006 rating decision, new and material evidence has been received to reopen the claim of entitlement to service connection for a skin disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016).

4.  Subsequent to the final May 2011 rating decision, new and material evidence has been received to reopen the claim of entitlement to service connection for an eye disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Assist

As a preliminary matter the Board notes that, with respect to the Veteran's claim for an increased rating for tinnitus, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claims, and no further action is required to comply with VA's duties to notify and assist.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

In light of the Board's favorable action on the Veteran's request to reopen the claims of service connection for a skin disorder and an eye disorder, and finding new and material evidence sufficient to reopen the claims, the Board finds that no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014) and the implementing regulations, in regards to matters concerning the request to reopen.

Pertinent to the bilateral hearing loss rating claim, the VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

The record reflects that all available pertinent treatment records have been obtained, to include service treatment records and post-service VA and private treatment records.  The Veteran has not identified any other outstanding, existing evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  In addition, the Veteran has been afforded the necessary VA examinations.  38 U.S.C.A. § 5103A.

II. Tinnitus

The Veteran was granted service connection for tinnitus, and a 10 percent rating was assigned in the June 2014 rating decision.   The RO denied the Veteran's request for a higher rating because the maximum schedular rating authorized for tinnitus is 10 percent.  In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the Court held that the pre-1999 and pre-June 13, 2003, versions of Diagnostic Code 6260 required the assignment of dual ratings for bilateral tinnitus.  VA appealed this decision to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit), which concluded that the Court erred in not deferring to VA's interpretation of its own regulations, 38 C.F.R. § 4.25 and Diagnostic Code 6260, which limit a veteran to a single 10 percent disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006). 

The Veteran's service-connected tinnitus is evaluated as 10 percent disabling, which is the maximum schedular rating available for such disability.  See 38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award a separate schedular evaluation for tinnitus in each ear or a higher schedular rating for tinnitus, the Veteran's claim for such a benefit is without legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

III. Bilateral Hearing Loss

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

Each disability must be considered from the point of view of the Veteran working or seeking work.  See 38 C.F.R. § 4.2 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).

The Veteran's bilateral hearing loss is assigned a noncompensable rating evaluation, pursuant to 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2016).  The Veteran contends that a higher rating is warranted.

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness. 38 C.F.R. § 4.85 (h), Table VI (2016).  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman Numeral designation for hearing impairment of Level I, subject to the provisions of 38 C.F.R. § 3.383. 38 C.F.R. § 4.85 (f). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. 
§ 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 4.86.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

In this case, the Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

An April 2014 VA examination yielded the following pure tone thresholds, in decibels:




HERTZ




1000
2000
3000
4000
RIGHT

20
30
55
50
LEFT

15
45
55
60

The average decibel loss in the right ear was 39 decibels and in the left ear was 44 decibels.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 92 percent in the left ear.  

Using Table VI, the audiometric test results show that, at its most severe, the Veteran's had hearing acuity of Level I in the right ear and Level I in the left ear. 38 C.F.R. § 4.85.  Level I hearing acuity in the right ear combined with Level I hearing acuity in the left ear warrants a noncompensable rating. 

The Veteran has not submitted any medical evidence indicating that his hearing loss disability is more severe than exhibited at the audiological evaluations of record. Therefore, the Board finds that the Veteran's demonstrated level of hearing impairment does not support an increased rating evaluation.  The Board acknowledges the Veteran's assertions with respect to his claim.  The Veteran can attest to factual matters of which he has first-hand knowledge, e.g., perceived hearing difficulty.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, a determination of whether the Veteran's perceived hearing difficulty is an actual decrease in hearing acuity due to loss of sensorineural functionality requires appropriate testing and clinical findings. 

Accordingly, the Board determines that a preponderance of the competent and probative evidence is against a higher rating for the Veteran's bilateral hearing loss.  Therefore, the claim must be denied.

IV. New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105 (c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156 (b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 
The Court has interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

In a June 2006 rating decision, the claim of entitlement to service connection for an eye disorder was denied because the Veteran's eye conditions of refractive error, macular degeneration, senile cataracts, and dermatochalasis were not incurred or caused by service, and a skin disorder was denied on the basis that the evidence did not show a current disability.  The Veteran did not appeal these decisions or submit new and material evidence within one year of the denials, and so, the decisions became final. 

The next communication from the Veteran regarding these claims was received in May 2010.  In support of these claims to reopen, additional personal statements have been received, as well as VA and private treatment records and the report of a March 2010 VA examination.  June 2010 private treatment evidence establishes that the Veteran has been treated for mild dyshydrosis, seborrheic dermatitis, and mild eczema.  Therefore, the Board determines that the evidence added to the record after the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and that relates to an unestablished fact necessary to substantiate the claim for service connection for a skin disability.  The claim to reopen the claim of entitlement to service connection for a skin disorder is granted.

With regard to the eye disorder, the May 2011 rating decision denied reopening the claim, and the Veteran did not appeal the denial.  He then submitted the claim for service connection for poor vision, which was denied in the June 2014 rating decision.  In support of this claim, the Veteran, through his representative in a November 2016 submission, has argued that the Veteran should be evaluated for diabetic retinopathy, suggesting that the eye disorder, in general, is secondary to service-connected diabetes mellitus.  Further, evidence received from the Veteran's treating physician in September 2013 indicates that the Veteran's vision problems may include retinopathy, which is a complication of diabetes mellitus, and that it is likely that the Veteran's vision problems are related to service.  As this evidence addresses the missing element of the claim, that is a link between the disability and the Veteran's military service, the Board determines that new and material evidence has been received to reopen the claim of entitlement to service connection for an eye disorder.  


ORDER

Entitlement to an initial rating in excess of 10 percent for tinnitus is denied.

Entitlement to a compensable initial rating for bilateral hearing loss is denied.

As new and material evidence has been received, reopening of the claim of entitlement to service connection for a skin disorder is granted.

As new and material evidence has been received, reopening of the claim of entitlement to service connection for an eye disorder is granted.


REMAND

Since the Veteran's claims are being reopened, the Board finds that additional development is required prior to the adjudicating de novo the Veteran's claims of service connection for a skin disorder and an eye disorder in order to fulfill the duty to assist.  Thus, the issues are remanded for the purpose of obtaining further medical guidance as to whether the Veteran now has an eye disorder manifested by retinopathy, and whether any current disorders of the eye and skin are of service origin.

Further, the most recent VA examinations for the Veteran's diabetes mellitus and peripheral neuropathy were conducted in April 2014, over three years ago, in which the record indicates the Veteran's accounts of increased symptomatology relative to these disabilities since his last examinations.  Therefore, the Board remands the appeal so that the current severity of his service-connected diabetes mellitus and peripheral neuropathy of the bilateral upper and lower extremities may be scheduled.

Finally, the claim of entitlement to TDIU is inextricably intertwined with the increased rating and service connection claims and must also be remanded.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding records pertinent to the Veteran's claims.

2.  Then, the Veteran should be scheduled for a VA examination to determine the level of impairment due to his service-connected peripheral neuropathy of the right and left upper and right and left lower extremities.  All pertinent evidence of record should be provided to and reviewed by the examiner.  Any indicated diagnostic tests and studies should be accomplished, and written interpretation of such should be associated with the examination report.

The AOJ should ensure that the examiner provides all information required for rating purposes.

The examiner should fully describe the functional effects of the Veteran's peripheral neuropathy of the right and left upper and right and left lower extremities on his activities of daily living.

In particular, the examiner should describe what types of activities would be limited because of the service-connected peripheral neuropathy of the right and left upper and right and left lower extremities, and what types of activities would not be limited (if any), and whether any limitations on activities is likely permanent.

The examiner should generally record pertinent medical complaints, symptoms, and clinical findings.

With respect to upper extremities, the examiner should identify the presence or absence of the following: muscle atrophy; weakness; pain with trophic disturbances; or any other manifestations that would demonstrate disuse or functional impairment of the arms, wrists, hands and/ or fingers attributable to the service-connected peripheral neuropathy of the right and left upper extremities.  If the presence of such manifestations is identified, the examiner should state whether the level impairment affecting each extremity is best characterized as: (1) mild, (2) moderate, or (3) severe.

With respect to the lower extremities, the examiner should identify the presence or absence of the following: muscle atrophy; weakness; trophic disturbances; dangling foot; foot drop; or any other manifestations that would demonstrate disuse or functional impairment of the legs, knees and feet attributable to the service-connected peripheral neuropathy of the right and left lower extremities.  If the presence of such manifestations is identified, the examiner should state whether the level of impairment affecting each extremity is best characterized as: (1) mild, (2) moderate, (3) moderately severe, or (4) severe with marked muscular atrophy. 

If the nerve involvement is wholly sensory for: (1) right upper extremity, (2) left upper extremity, (3) right lower extremity, and/or (4) left lower extremity, then the examiner should so indicate.

Complete. Clearly-stated rationale for the conclusion reached must be provided.

3.  The Veteran should be scheduled for a VA examination to determine the level impairment due to the service-connected mellitus with erectile dysfunction.  All pertinent evidence of record should be provided to and reviewed by the examiner.  Any indicated diagnostic tests and studies should be accomplished.

The AOJ should ensure that the examiner provides all information required for rating purposes.

The examiner should fully describe the functional effects of the Veteran's diabetes mellitus with erectile dysfunction on his activities of daily living.

In particular, the examiner should describe what types of activities would be limited because of the service-connected diabetes mellitus with erectile dysfunction, and what types of activities would not be limited (if any), and whether any limitations on activities is likely permanent.

Complete. Clearly-stated rationale for the conclusion reached must be provided.

4.  Then, the Veteran should be afforded an examination by a physician with sufficient expertise to determine the nature and etiology of all skin disabilities present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

Based on the review of the record and the results of the examination of the Veteran, the examiner is asked to provide a medical opinion that addresses the following: is it at least as likely as not (a 50 percent or better probability) that any diagnosed skin disorder that the Veteran now has, originated during active service or is otherwise etiologically related to active service, to include related to the in-service symptoms described in the Veteran's written and oral statements, as well as his exposure to herbicides?  In making this assessment, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of the claimed in-service injury or of symptoms experienced during active service and since.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The medical professional should discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply to this case, which may reasonably make clear the medical guidance in the study of this case.

5.  Then, the Veteran should be afforded an examination by a physician with sufficient expertise to determine the existence and etiology of all eye disabilities present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

Based on the review of the record, and the results of the examination of the Veteran, the examiner is asked to provide a medical opinion that addresses the following: 

a.  Does the Veteran suffer from retinopathy and (or) any other eye disorder?  If the answer is "yes," is it at least as likely as not (a 50 percent or better probability) that such disorder originated during active service or is otherwise etiologically related to active service?

b.  If the answer to (a) is "no," is it at least as likely as not (a 50 percent or better probability) that the eye disorder that the Veteran now has, was caused by or results from the service-connected diabetes mellitus with erectile dysfunction?

c.  If the answer to (b) is "no," is it at least as likely as not (a 50 percent or better probability) that the eye disorder that the Veteran now has, permanently progressed at an abnormally high rate due to or as the result of the service-connected diabetes mellitus with erectile dysfunction?

In the making the above assessments, the examiner should discuss whether there is a medically sound basis to attribute any eye disorder that the Veteran now has, to his service-connected diabetes mellitus.

For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of the claimed in-service injury or of symptoms experienced during active service and since.  

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The medical professional should discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply to this case, which may reasonably make clear the medical guidance in the study of this case.

6.  Readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


